Mercure, J. P.
Appeal from a decision of the Workers’ Compensation Board, filed June 18, 1999, which ruled that the death of decedent arose out of and in the course of his employment and awarded workers’ compensation benefits.
Decedent and a co-worker were killed in a motor vehicle accident that occurred while they were returning home from a work site. Concluding that decedent, a plumber’s apprentice, was an outside employee, the Workers’ Compensation Board ruled that decedent was in the course of his employment at the time of the fatal accident and awarded workers’ compensation benefits to his widow. The employer and its workers’ compensation carrier appeal, contending that decedent had a fixed work site at the time of the accident and, therefore, was not an outside employee.
Inasmuch as the facts of this case are indistinguishable from the facts of the companion case involving the claim of the co*622worker’s estate, the Board’s decision must be affirmed for the reasons stated in this Court’s decision in the appeal in the companion case (Matter of DeRosa v Evans Plumbing & Heating Co., 277 AD2d 619 [decided herewith]).
Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.